Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 03/15/2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 and 03/16/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 03/15/2021 are accepted by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Strogev et al (US Publication No. 2021/0019404) in view of Nakajima et al (US Publication No. 2016/0092131), further in view of Liao et al. (US Patent No. 8607342) alone or in combination fails to anticipate or render obvious the claim invention, 	

Strogov et al. (prior art on the record) teaches a system that relates generally to the field of virus and malware detection in stored archives, and more specifically, to systems and method of scanning backup archives by inspecting slices of the archive for malware. The system further comprises mounting, to a disk, a first slice of a plurality of slices in a backup archive, wherein the first slice is an image of user data at a first time. The method further comprises detecting a modified block of the mounted first slice by comparing blocks of the mounted first slice to blocks of a second slice of the plurality of slices, wherein the second slice is an image of the user data captured before the first time. The method comprises identifying, on a file system of the disk, at least one file in the mounted first slice that corresponds to the detected modified block and scanning the at least one file for viruses and malicious software. In response to detecting that the at least one file is infected, the method comprises generating a cured slice that comprises the user data of the mounted first slice without the at least one file.

Nakajima et al. (prior art on the record) teaches a system that includes a virtual tape device that includes circuitry configured to operate as a management unit that reads a data set from a virtual tape storage unit that stores the data set, the data set including, in an associated manner, a piece of virtual tape data including a piece of user data stored in a virtual tape and management data including a piece of location data indicating a storage location at which the piece of virtual tape data is stored, a conversion unit that generates a virtual tape file including the data set, and a transfer unit that transmits the virtual tape file as transfer data to an external storage device; and the external storage device that stores the transfer data upon receipt of the transfer data..

Liao et al. (prior art on the record) teaches a system for detecting malicious codes in backups. Further, the system includes incremental backups containing information on modified addressable portions of a data storage device are evaluated for presence of malicious codes ("malwares"). Each modified addressable portion may be individually accessed and scanned for malicious codes. Each modified addressable portion may also be mapped to its associated file, allowing the associated file to be scanned for malicious codes. These allow an incremental backup to be evaluated even when it only contains portions, rather than the entirety, of several different files. A clean incremental backup may be selected for restoring the data storage device in the event of malicious code infection. 

None of the prior art of record teaches the non-obvious feature of the present invention, “generate a backup slice that reflects a state of data at a first time, wherein the backup slice is stored in a backup archive; generate a virtual volume comprising a list of files in the backup slice and associated file information, wherein the virtual volume does not store the files referenced in the list of files; mount the virtual volume to a disk; create, in the virtual volume, empty sparse files that are placeholders of the files reference in the list of files; for each respective empty sparse file: 035898-00259-23- compare file information associated with the respective empty sparse file with file information associated with a corresponding file in another backup slice reflecting the state of data at a second time; and in response to detecting a change between the respective empty sparse file and the corresponding file: retrieve content associated with the respective empty sparse file from the backup slice; and store the content in the virtual volume in place of the respective empty sparse file; scan the virtual volume for viruses and/or malicious software; and in response to detecting that at least one file in the virtual volume is infected with a virus and/or malicious software, generate a cured slice that replaces the backup slice in the backup archive”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432